Opinión concurrente emitida por el
Juez Asociado Señor Negrón García,
a la cual se une el Juez Presidente Se-ñor Andréu García.
El 20 de agosto de 1992 la Compañía de Fomento Industrial (en adelante Fomento) notificó por carta a la Sucesión de Mario Mercado Riera su intención de adquirir unos te-rrenos de su propiedad ubicados al este de la Laguna de las Salinas, Sector El Tuque, en el Municipio de Ponce. A tal efecto, Fomento indicó que “estamos en el proceso de pre-parar las consultas reglamentarias correspondientes ante la Junta de Planificación y demás agencias con jurisdicción ...” Exhibit VII, pág. 018. Solicitó un permiso para entrar en la finca y realizar unos estudios de campo. Acompaña-ron un mapa. El propósito de esa futura adquisición era cumplir el requisito del Cuerpo de Ingenieros de Estados Unidos de compensar por varias áreas de terrenos húme-dos afectados por otros proyectos de Fomento en Ponce.
Transcurrió el tiempo y la Sucesión Mario Mercado Riera (en adelante Sucesión) nada hizo. Luego del estudio de campo, el 28 de octubre, Fomento presentó ante la Junta de Planificación (en adelante Junta) la correspon-diente consulta de ubicación y transacción. Al día siguiente la Junta la aprobó y autorizó la adquisición de ciento no-venta (190) cuerdas de terreno, “con el fin de ser preserva-dos como reserva natural...”. Exhibit IX, pág. 021.
*279Notificada la Sucesión de esta resolución, el 6 de no-viembre, su administradora y apoderada, Sra. Eileen Ma-ría Coffey, le escribió a la Presidenta de la Junta, Sra. Pa-tria G. Custodio, informándole que ningún miembro de la Sucesión había autorizado los estudios de campo. Además, le solicitó que dejara sin efecto dicha resolución hasta que celebrara una vista pública, aduciendo que la Sucesión nunca tuvo la oportunidad de presentar sus argumentos en oposición y defender sus derechos propietarios. En su carta, la señora Coffey informó su intención de presentar una solicitud de reconsideración antes de que venciera el término, según ella, el 18 de noviembre, y solicitó una co-pia certificada del expediente del caso.
La Junta denegó esos requerimientos mediante Resolu-ción de 20 de noviembre. Le informó a la señora Coffey que para obtener una copia del expediente la Sucesión necesi-taba pagar los derechos correspondientes y, además, que podía solicitar la revisión de la resolución ante el Tribunal Superior, Sala de San Juan. El 31 de diciembre la Sucesión así lo hizo.(1)
El 2 de abril de 1993 dicho foro (Hon. Arnaldo López Rodríguez, Juez) dictaminó “que los peticionarios fueron formalmente notificados por la Compañía de Fomento Industrial de su determinación de adquirir las 190 cuerdas de su propiedad, objeto de la Consulta Núm. 92-63-D-224-JGU-T, y que éstos se cruzaron de brazos y no sometieron a la Junta de Planificación sus puntos de vista dentro del término dispuesto en la sección 4.02 del Reglamento de Pla-nificación Núm. 2, y habida cuenta de que en tales circuns-*280tancias la Junta está facultada para comenzar a evaluar la consulta sin estar obligada a tener que celebrar una vista pública, a la anterior solicitud de revisión, No Ha Lugar”. (Énfasis suplido y en el.original.) Exhibit I.
Oportunamente, la Sucesión presentó una solicitud de certiorari ante el Tribunal de Apelaciones de Puerto Rico, Sección Sur, el cual ordenó a la recurrida (Fomento) que mostrara causa por la cual no debía revocar y dejar sin efecto las actuaciones de la Junta. Fomento compareció y expuso que había notificado a la Sucesión que iba a presen-tar la Consulta Núm. 92-63-D-224-JGU-T ante la Junta para adquirir la finca y aquélla no pidió reconsideración. Adujo que no violó el debido proceso de ley, pues la Suce-sión tuvo la oportunidad de expresar su oposición a la con-sulta y no lo hizo. Mediante una réplica, la Sucesión argu-mentó en contrario.
Al expirar las funciones el Tribunal de Apelaciones de Puerto Rico, por mandato legislativo, el caso pasó a nues-tra consideración para su adjudicación.
f — I I — I
Nuestra Constitución consagra el derecho de todo ciuda-dano a disfrutar su propiedad y a no serle privada “sin [el] debido proceso de ley Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 275.
Por su raigambre constitucional, este derecho aplica a los procedimientos adjudicativos en las agencias adminis-trativas, el cual en su vertiente procesal “le impone al Es-tado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo se haga a través de un procedimiento que sea justo y equitativo”. Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993). Véase, además, López Vives v. Policía de P.R., 118 D.P.R. 219, 230-231 (1987). Nuestra casuística ha estable-cido diversos criterios a utilizarse para determinar si se ha *281lesionado el debido proceso de ley, a saber: (a) notificación; (b) proceso ante un juzgador imparcial; (c) oportunidad de ser oído; (d) derecho a contrainterrogar testigos y examinar evidencia presentada en su contra; (e) estar asistido de abogado, y (f) que la decisión esté fundamentada en el récord. Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974); Pueblo v. Pérez Santaliz, 105 D.P.R. 10, 23 (1976); Pueblo v. Andreu González, 105 D.P.R. 315, 320 (1976); J. Cuevas Segarra, Práctica Procesal Puertorri-queña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1988, Vol. II, Cap. IX, págs. 337-338. Valga recordar lo siguiente:
Como principio fundamental del debido proceso se ha consa-grado el derecho de toda persona a ser oído antes de ser despo-jado de algún interés protegido; esta oportunidad de ser oído debe ser en: [un tiempo y modo significativo] a meaningful time and a meaningful manner. Rivera Rodríguez & Co. v. Lee Stowell, etc., supra, pág. 889, citando a Mathews v. Eldridge, supra, pág. 333.
Sin embargo, la aplicación del derecho al debido proceso de ley en el campo administrativo no goza de la rigidez que se le reconoce en lá esfera penal. A.D.C.V.P. v. Tribunal Superior, 101 D.P.R. 875, 882 (1974). En cuanto a la vista oral previa, hemos resuelto que ésta no se requiere “en la etapa inicial de los procedimientos”. Ubarri Blanes v. Junta Hípica, 96 D.P.R. 803, 807 (1968).
HH I — I f — i
La Sucesión aduce que la Junta violó el debido proceso de ley al denegarle una vista pública durante el proceso de aprobación de la consulta de ubicación y transacción de la finca. Al respecto, notamos que la Sec. 7.00 del Reglamento del Procedimiento para las Decisiones Adjudicativas de la Junta de Planificación de Puerto Rico de 23 de noviembre de 1989 dispone que la Junta “podrá ordenar la celebración de vistas administrativas a iniciativa propia o a petición de *282partes, o vistas públicas en cualquier caso en que entienda que merecen seguir ese procedimiento cuando así lo esta-blezca la reglamentación o legislación vigente”. (Enfasis suplido.)
A su vez, la Sec. 6.01 del Reglamento sobre mejoras pú-blicas (Reglamento de Planificación Núm. 2), Junta de Pla-nificación de Puerto Rico, 2da ed. rev., Santurce, 1979, pág. 4-1, considera que “[l]a Junta estudiará, tramitará y resol-verá las consultas y proyectos de construcción requeridos para mejoras públicas que sean sometidos bajo las disposi-ciones de este reglamento. Cuando la Junta lo estime ne-cesario se celebrarán vistas públicas con notificación a las partes”. (Énfasis suplido.)
Estas disposiciones reglamentarias ponen de manifiesto que en las expropiaciones forzosas, en las cuales “se solicita la autorización de la Junta para adquirir determinado te-rreno para uso público, no es obligatorio ni indispensable, sino discrecional, celebrar unas vistas públicas en las cua-les los titulares de los bienes puedan expresar su posición.
Como cuestión de realidad, el esquema estatutario y procesal vigente ofrece a los propietarios, posteriormente, más que suficientes oportunidades. La propia Ley de Ex-propiación Forzosa de 12 de marzo de 1903, según enmen-dada, 32 L.RR.A. see. 2907 et seq., y la Regla 58 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, exigen que el Estado inicie un procedimiento judicial para expropiar o adquirir cualquier propiedad para uso público y pague una justa compensación. En ese procedimiento el titular tiene dere-cho a formular sus defensas y objeciones a la expropiación, incluso cuestionar el carácter .público del uso a destinarse y la cuantía declarada como justa compensación. De este modo, en la etapa verdaderamente crucial se provee el de-bido proceso de ley en el tribunal.
Cónsono con este enfoque, en E.L.A. v. Northwestern Const., Inc., 103 D.P.R. 377, 381 (1975), advertimos que el derecho del Estado a expropiar una propiedad privada con *283sujeción a las limitaciones constitucionales le provee esa oportunidad y luego pagar una justa compensación, “sin que se derive de su texto la intención de que la misma [justa compensación] sea con anterioridad a la incautación”. Y en E.L.A. v. Registrador, 111 D.P.R. 117, 120 (1981), resolvimos que la notificación y audiencia al dueño y acreedores con gravámenes inscritos “no t[enía] necesariamente que concederse antes de expedir la orden de adquisición y entrega. Bastía] con que sean oídos antes de dictarse la sentencia final”. (Enfasis suplido.)(2)
No tiene, pues, razón la Sucesión. Con suficiente antici-pación fue debidamente notificada de la intención de Fo-mento de adquirir los terrenos. Después de los estudios de rigor, previa consulta y transacción, la Junta la aprobó en cumplimiento de los requerimientos del Cuerpo de Ingenie-ros federal. Esa resolución fue debidamente notificada a la Sucesión. Posteriormente, la administradora y apoderada de la Sucesión, señora Coffey, notificó, entre otras cosas, su deseo de que se dejara sin efecto dicha resolución hasta la celebración de las vistas públicas. La Junta la acogió como una reconsideración y denegó.
En resumen, bajo nuestra arquitectura constitucional *284no es obligatoria la celebración de una vista pública al eva-luarse la consulta de ubicación y transacción de una expro-piación forzosa. En virtud de la Ley de 12 de marzo de 1903, supra, y de la citada Regla 58 de Procedimiento Civil, la garantía del debido proceso de ley queda amplia-mente satisfecha durante las etapas del procedimiento judicial.
Por los fundamentos expuestos, estimamos jurídica-mente correcta la sentencia del Tribunal Superior, Sala de San Juan.
- O -

 En su recurso de revisión, como único señalamiento, alegó:
“Erró la Junta de Planificación en no concederle la vista pública solicitada por los peticionarios el 6 de noviembre de 1992 —cuando los peticionarios no habían sido notificados de los actos previos de la Junta de Planificación, ni de los demás organis-mos gubernamentales; ya que la falta de notificación previa y oportunidad adecuada para los peticionarios a ser oídos constituyen, per se, violaciones al debido proceso de ley que garantiza el ordenamiento jurídico vigente cuando se dispone sobre propie-dad perteneciente a los peticionarios, al emitir la Junta de Planificación sus resolu-ciones y el 20 de noviembre de 1982 declarar ‘No Ha Lugar’ a la solicitud oportuna de vista pública por los peticionarios.” Exhibit XIII, pág. 43.


 La jurisdicción federal sigue igual trayectoria. En Yearsley v. Ross Constr. Co., 309 U.S. 18, 22 (1940), resolvió que las personas cuya propiedad se expropia no tienen-derecho a “notificación, vista ni compensación previa siempre y cuando exista un mecanismo adecuado para obtener la compensación”. (Traducción nuestra.) Véanse: Hurley v. Kincaid, 285 U.S. 95, 104 (1932); Light v. Blackwell, 472 F. Supp. 333, 338 (E.D. Ark. 1979), confirmado en 620 F.2d 307 (8vo Cir. 1980); Fountain v. Metro. Atlanta Rapid Transit Authority, 678 F.2d 1038, 1045 esc. 13 (11mo Cir. 1982); Collier v. City of Springdale, 733 F.2d 1311, 1314 (8vo Cir.), cert. denegado, 469 U.S. 857 (1984); Abbiss v. Delaware Dept. of Transp., 712 F. Supp. 1159, 1165 (D. Del. 1989), y casos allí citados.
Además, en U.S. v. 131.68 Acres of Land or Less, Etc., 695 F.2d 872, 876 (5to Cir. 1983), resolvió:
“Los dueños y arrendatarios sostienen que tanto la Constitución como el Con-greso aseguran el ‘derecho’ a una vista antes de que sean desposeídos de sus tierras. No estamos de acuerdo. La quinta enmienda no da ese derecho. ‘La pregunta que genera esta controversia común es si el Gobierno puede ejercer su poder inminente de expropiación de acuerdo con la quinta enmienda al incautarse de la propiedad sin aviso, vista o compensación previa alguna. La contestación es que sí’. Citando a Stringer v. United States, 471 F.2d 381, 383 (5to Cir.), cert. denegado, 412 U.S. 943 (1973).” (Traducción nuestra.) Véase, además, Hudson v. Palmer, 468 U.S. 517 (1984).